                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VITO A. PELINO,                                    )
                                                   )       2:18cv1232
              Plaintiff,                           )       Electronic Mail
                                                   )
                      V.                           )       Senior Judge David Stewart Cercone
                                                   )       Magistrate Judge Maureen P. Kelly
ROBERT GILMORE, MICHAEL ZAK.EN,                    )
and S"EPHEN DURCO,                                 )       Re: ECF No. 41
                                                   )
              Defendants.                          )

                                ~RDER OF COURT

       AND NOW, this        ,l.t\ day of July, 2019, after Plaintiff Vito Pelino ("Plaintiff'') filed a
comi: laint in the above-captioned matter, and after a Motion to Dismiss was filed by Defendants,

ECF No. 41, and after a Report and Recommendation was filed by United States Magistrate

Judge Maureen P. Kelly, ECF No. 56, giving the parties until July 10, 2019, to file written

objections thereto, and no objections having been filed, and upon independent review of the

recod, and upon consideration of the Magistrate Judge's Report and Recommendation, which is

ADOPTED as the opinion of this Court,

       IT IS HEREBY ORDERED that the Motion to Dismiss, ECF No. 41, is DENIED.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 701) Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.




                                               David Stewart Cercone
                                               Senior United States District Judge
cc:   Honorable Maureen P. Kelly
      United States Magistrate Judge

      Vito A. Pelino
      KP4339
      SCI Greene
      175 Progress Dr.
      Waynesburg, PA 15370
      (Via First Class Mail)

      Scott A. Bradley, Esquire
      (Via CM/ECF Electronic Mail)




                                       2
